DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following: on line 2 of the abstract, “is disclosed” should be “are disclosed.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barwicz et al. (U.S. Patent No. 9,482,820).
Regarding claim 11, in Figures 1 – 5, Barwicz discloses a cable connecting clip included in a wearable cardioverter defibrillator (WCD), the cable connecting clip comprising: a channel (the opening between latches 138, Figure 3) configured to receive an electrode cable (390, 392, Figures 2 – 3) being of a predetermined structure, the channel having a shape to substantially fit the electrode cable; a first flange (left 138) and a second flange (right 138) disposed on opposite sides of the channel, the first flange and the second flange configured to guide the electrode cable into the channel; and a connecting pad (124, Figure 3) disposed on an end of the channel, the connecting pad configured to couple a conductive layer (310, Figure 3) of the electrode cable to the cable connecting clip (110) to communicatively couple the electrode cable with the WCD.
Regarding claim 12, Barwicz discloses wherein the channel comprises a thermal mechanical compensating structure (Figures 1 – 5).
Regarding claim 13, Barwicz discloses wherein the thermal mechanical compensating structure comprises a slot, the slot having a predetermined dimension to compensate for thermal mechanical changes of the cable connecting clip (Figures 1 – 5).
Regarding claim 14, Barwicz discloses wherein the first flange and the second flange comprise the first flange and the second flange forming a substantially “V” type shape to guide the electrode cable into the channel (Figures 1 – 5).
Regarding claim 15, Barwicz discloses wherein the connecting pad comprises a thermal conductivity control path (Figures 1 – 5).
Regarding claim 16, Barwicz discloses wherein the thermal conductivity control path comprises a neck section between the connecting pad and the channel (Figures 1 – 5).
Regarding claim 17, Barwicz discloses wherein the electrode cable comprises a center conductor, a first insulating layer, an inner shield layer, a second insulating layer, an outer shield layer, and a jacketing layer (Figures 1 – 5).
Regarding claim 18, in Figures 1 – 5, Barwicz discloses a printed circuit board assembly (PCBA) system included in a wearable cardioverter defibrillator (WCD) comprising: an electrode cable (390, 392, Figures 2 – 3) having a signal conductor and a first conductive layer; a substrate (328) having a first conductive region and a second conductive region; and a first conductive clip (110) having a pad section, a saddle section, and a neck section disposed between the pad section and the saddle section, the neck section being narrower than the pad section and the saddle sections (Figures 3 – 4), wherein: a first portion of the electrode cable is disposed in the saddle section of the first conductive clip; a portion of the first conductive layer of the electrode cable being soldered to the saddle section of the first conductive clip, the pad section of the first conductive clip being soldered to the first conductive region of the substrate to electrically couple the portion of the first conductive layer of the electrode cable to the first conductive region of the substrate, and the signal conductor of the electrode cable being soldered to the second conductive region of the substrate (Figure 5).
Regarding claim 19, Barwicz discloses a second conductive clip having a pad section, a saddle section, and a neck section disposed between the pad section and saddle section, wherein: a second portion of the electrode cable is disposed in the saddle section of the second conductive clip, the electrode cable comprises a second conductive layer, wherein a portion of the second conductive layer of the electrode cable being soldered to the saddle section of the second conductive clip, and the pad section of the second conductive clip being soldered to the second conductive region of the substrate to electrically couple the portion of the second conductive layer of the electrode cable to the second conductive region of the substrate (Figures 1 – 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847